Citation Nr: 1429849	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-00 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than December 16, 2005 for the grant of service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967 and from October 1973 to October 1977.  Service in the Republic of Vietnam and award of the Combat Infantryman Badge are indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for diabetes mellitus, type II, and assigned an effective date of October 19, 2006.  Jurisdiction currently resides at the RO in Winston-Salem, North Carolina.  

In a February 2009 rating decision, the Veteran was granted an effective date of December 16, 2005 for the service-connected diabetes.  After the Veteran has perfected his appeal, a subsequent rating decision awarding less than the maximum available benefit does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

In a July 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for skin cancer.  As evidenced by the claims folder, the Veteran filed a timely notice of disagreement as to this claim.  However, he did not complete his appeal with the filing of substantive appeal (VA Form 9 or similar) following the issuance of a statement of the case in January 2009.  Accordingly, that issue is not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

The Board notes that the Veteran was represented in this appeal by the Georgia Department of Veterans Service.  A VA Form 21-22 dated October 2006 appointing the Georgia Department of Veterans Service as the Veteran's representative is of record.  However, VA received a VA Form 21-22 dated February 2014 wherein the Veteran appointed the North Carolina Division of Veterans Affairs as his new representative.  Accordingly, the Board concludes that the Veteran is now represented by the North Carolina Division of Veterans Affairs in this appeal.  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for chronic kidney disease and heavy proteinuria, to include as secondary to service-connected diabetes mellitus, type II, has been raised by the record in a statement by the Veteran dated February 2014.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R.  
§ 19.9(b) (2013).


FINDINGS OF FACT

1.  In filing a VA Physician's Statement pertaining to treatment for diabetes which was received by the RO on June 29, 2005, the Veteran intended to file a claim for service connection for diabetes.  

2.  The record contains no statement, communication, or other information from the Veteran, prior to June 29, 2005, that can reasonably be construed as constituting a claim for service connection for diabetes mellitus. 


CONCLUSION OF LAW

The criteria for an effective date of June 29, 2005, and no earlier, for the award of service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A.        §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3. 114, 3.155, 3.159, 3.400, 3.816 (2013). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490.  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the effective date claim, VA's duty to notify has been satisfied.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and identified private medical records were obtained in connection with the claim on appeal.  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.  

Discussion and Legal Analysis

As an initial matter, the Board finds that the Veteran's claim for an earlier effective date is not prohibited as a 'freestanding claim.'  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In this case, the Veteran's July 2007 request for an earlier effective date was received within one year of the May 2007 rating decision granting service connection diabetes mellitus, type II.  Thus, the Board accepts the July 2007 claim as a notice of disagreement with respect to the effective date assigned for this matter in the May 2007 rating decision.  As such, the May 2007 rating decision is not final, and the Board will consider the Veteran's claim for earlier effective date on the merits.

The effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of claim or the date of entitlement to service connection arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A claim is defined as 'a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.'  38 C.F.R. § 3.1(p) (2013).  An informal claim is '[a]ny communication or action indicating an intent to apply for one or more benefits.'  38 C.F.R. § 3.155(a) (2013).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).
Additionally, in cases involving presumptive service connection due to herbicide exposure, VA has promulgated special rules.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  Such veterans are members of the Nehmer class.  A Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  See 38 C.F.R. § 3.816.  A covered herbicide disease includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  The effective date for which diabetes mellitus was added to the list of presumptive diseases in connection with herbicide exposure is May 8, 2001.  Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).  The Veteran served in the country of Vietnam during the Vietnam War era and, therefore, is a Vietnam veteran as defined in the regulations.  See 38 C.F.R.  § 3.307(a)(6).  Additionally, diabetes mellitus meets the definition of covered herbicide disease.  Accordingly, the Veteran's appeal will be considered under these special rules.  

Certain effective date rules apply in the following situations: 1) if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or 2) if there was a claim for benefits pending before VA between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  

A claim will be considered a claim for compensation for a particular covered herbicide disease if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  38 C.F.R. § 3.816(c)(1)-(3).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

In this case, the Veteran submitted a VA Physician's Statement on June 29, 2005 to the RO pertaining to treatment for his diabetes.  Upon receipt of this statement, the RO sent to the Veteran a VA Form 21-526 claim for benefits on December 16, 2005.  The Veteran submitted this form claiming service connection for diabetes on October 19, 2006.  In the May 2007 rating decision, the RO granted service connection for diabetes mellitus, based on presumed exposure to herbicides during his service in Vietnam.  The RO assigned an effective date of October 19, 2006, for the award of service connection for diabetes, which the RO indicated in the rating decision was the date of receipt of claim.  However, in a subsequent February 2009 rating decision, the RO granted an effective date of December 16, 2005, when the RO sent the Veteran the claim for VA benefits after the Veteran submitted the June 2009 VA Physician's Statement.  

In various written statements, the Veteran expressed his belief that he is entitled to an effective date earlier than December 16, 2005, as the medical evidence of record documents treatment for his diabetes as early as 2001.  

Here, the record does not indicate that the Veteran was denied service connection for diabetes mellitus for the period from September 25, 1985, and May 3, 1989.  As such, the provisions of 38 C.F.R. § 3.816(c)(1) do not apply.

Moreover, the Veteran did not submit a claim for diabetes between May 3, 1989 and May 8, 2001, the effective date for the regulation which added diabetes as a disease presumptively due to in-service exposure to herbicides.  During this period, there is not a single document of record that may reasonably be construed as a formal or informal claim for service connection for diabetes.  See 38 C.F.R.           §§ 3.151(a), 3.155(a).  Although a private treatment record dated August 2001 from Family Medicine Specialist, S.P.C., documents elevate glucose level readings indicating a diagnosis of diabetes, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Accordingly, 38 C.F.R.                      § 3.816(c)(2) does not apply, and the effective date of an award shall be determined according to 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4).

Under 38 C.F.R. § 3.114, a claimant cannot receive retroactive payment based upon a prospectively effective liberalizing law or a liberalizing VA issue unless the evidence establishes that the 'claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law of VA issue and that such eligibility existed continuously from that date to the date of the claim or administrative determination of entitlement.'  See 38 C.F.R. § 3.114(a); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).

In this case, the first evidence indicating diabetes was in August 2001, after the effective date of the liberalizing law which added diabetes as a presumptive disability.  Because the Veteran did not meet all of the criteria as of the effective date of the liberalizing law (May 8, 2001), the regulations provide that the effective date of service connection shall be the date of receipt of the claim or date entitlement arose, whichever is later.

After review of the record, the Board finds that an effective date of June 29, 2005 is warranted for the award of service connection for diabetes.  In this regard, the Board finds that the VA Physician's Statement submitted to the RO by the Veteran on June 29, 2005 indicates an informal claim for VA benefits.  Notably, in response to receipt of the June 2005 VA Physician's Statement, the RO sent the Veteran a VA Form 21-526 claim for benefits.  As such, it appears that the Veteran evidenced an intent to file a service connection claim for diabetes when he submitted the June 2005 Physician's Statement.  See Servello, supra.

The Board finds that an effective date prior to June 29, 2005 is not warranted.  The Board acknowledges the submitted medical evidence reflecting a diagnosis of diabetes as of August 2001.  However, the presence of a diagnosis does not provide for the allowance of an earlier effective date in this case.  In order for Nehmer to apply, the Veteran would have to have applied for service connection for diabetes mellitus between September 1985 and May 1989 or have a claim pending for the disability between May 1989 and May 2001 (when diabetes was added to the list of presumptive conditions).  The evidence reflects neither in this case.  There was no claim pending until June 2005.  Therefore, as the effective date is the later of the date of claim and date of entitlement, the Board finds that an effective date of June 29, 2005 for the award of service connection for diabetes mellitus is warranted.


ORDER

The effective date of June 29, 2005, for the grant of service connection for diabetes mellitus, type II, is granted, subject to the laws and regulations governing monetary benefits.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


